UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1522


WAYNE A. JONES, Ed.D.,

                    Plaintiff - Appellant,

             v.

VIRGINIA STATE UNIVERSITY; MAKOLA M. ABDULLAH, Ph.D.,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:19-cv-00467-JAG)


Submitted: January 12, 2021                                       Decided: February 4, 2021


Before NIEMEYER, MOTZ, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard F. Hawkins, III, THE HAWKINS LAW FIRM, PC, Richmond, Virginia, for
Appellant. Mark R. Herring, Attorney General, Samuel T. Towell, Deputy Attorney
General, E. Lewis Kincer, Jr. Senior Assistant Attorney General, Ramona L. Taylor,
Associate College Counsel/Assistant Attorney General, William Ryan Waddell, Assistant
Attorney General, Toby J. Heytens, Solicitor General, Michelle S. Kallen, Deputy Solicitor
General, Martine E. Cicconi, Deputy Solicitor General, Jessica Merry Samuels, Assistant
Solicitor General, Zachary R. Glubiak, John Marshall Fellow, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wayne A. Jones, Ed.D., a former assistant professor at Virginia State University

(“the University”), appeals the district court’s order granting the University’s and its

President’s motion to dismiss Jones’ 42 U.S.C. § 1983 complaint. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. See Jones v. Va. State Univ., No. 3:19-cv-00467-JAG (E.D. Va. Apr. 6,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2